                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

 KIAUNDRAY ROGERS,

                                 Petitioner,

                         v.                             CAUSE NO.: 3:19-CV-327-RLM-MGG

 WARDEN,

                                Respondent.

                                        OPINION AND ORDER

        Kiaundray Rogers, a prisoner without a lawyer, filed an unsigned1 habeas

corpus petition challenging his conviction for possession of cocaine or a narcotic

drug under Cause No. 02D04-1809-F6-1090. Before considering the merits of Mr.

Rogers’s habeas corpus petition, this court must ensure that he has presented his

claims “through one complete round of State-court review.” Lewis v. Sternes, 390

F.3d 1019, 1025-1026 (7th Cir. 2004). “This means that the petitioner must raise

the issue at each and every level in the state court system, including levels at which

review is discretionary rather than mandatory.” Id.

        Mr.    Rogers       hasn’t     presented       his    claims      to   the     Indiana      Supreme

Court. Therefore, he has not exhausted his State court remedies and this case must

be dismissed without prejudice so that he can exhaust his claims in the Indiana

courts. If, after Mr. Rogers has ultimately presented his claims to the Indiana




         1 Although the petition is not signed as required by Federal Rule of Civil Procedure 11(a), it would be

pointless to have Mr. Rogers submit a signed version of the petition, because it must be dismissed for other
reasons.
Supreme Court, he hasn’t yet obtained relief, he may return to federal court and file

a new habeas corpus petition.

      When dismissing a habeas corpus petition because it is unexhausted, the

court must “consider whether a stay is appropriate [because] the dismissal would

effectively end any chance at federal habeas review.” Dolis v. Chambers, 454 F.3d

721, 725 (7th Cir. 2006). Mr. Rogers’s one-year limitations period for federal habeas

review began to accrue when his conviction became final. See 28 U.S.C. §

2244(d)(1)(A). Mr. Rogers was sentenced on January 9, 2019, and he didn’t appeal

his conviction. When a State prisoner does not complete all levels of direct review,

his conviction becomes final when the time for seeking such review expires.

Gonzalez v. Thayer, 565 U.S. 134, 150 (2012). Appeals to the Court of Appeals of

Indiana must be filed within thirty days of the trial court’s judgment. This means

that Mr. Rogers’s conviction became final on February 8, 2019. Dismissing this

petition won’t effectively end his chance at habeas corpus review because Mr. Rogers

has ample time to exhaust his claim in state court and then return to this court. In

sum, a stay is not appropriate for this case.

      Under Section 2254 Habeas Corpus Rule 11, the court must consider whether

to grant or deny a certificate of appealability. To obtain a certificate of appealability

when the petition is dismissed on procedural grounds, the petitioner must show

that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). As previously

explained, the claims presented by Mr. Rogers are unexhausted. Because there is



                                           2
no basis for finding that jurists of reason would debate the correctness of this

procedural ruling or find a reason to encourage him to proceed further, a certificate

of appealability must be denied.

      For these reasons, the court:

            (1) DISMISSES WITHOUT PREJUDICE the petition (ECF 1) pursuant to

      Section 2254 Habeas Corpus Rule 4 because the claims are unexhausted;

            (2) DENIES a certificate of appealability pursuant to Section 2254

      Habeas Corpus Rule 11; and

            (3) DIRECTS the clerk to close this case.

      SO ORDERED on May 1, 2019

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         3
